                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

ANTONIO FREEMAN,

     Plaintiff,

v.                                    CIVIL ACTION NO. 1:17-01950

JENNIFER SAAD, WARDEN,

     Defendant.


                     MEMORANDUM OPINION AND ORDER

     Pending before the court is plaintiff’s motion for leave to

file late objections.    (ECF No. 20).   However, on November 9,

2018, a judgment order dismissing this matter with prejudice was

entered.     Therefore, the court has construed plaintiff’s motion

as one seeking relief under Federal Rule of Civil Procedure 59(e)

or 60(b).1

     As our appeals court has noted, “the Federal Rules of Civil

Procedure allow a litigant subject to an adverse judgment to file

either a motion to alter or amend the judgment pursuant to Rule

59(e) or a motion seeking relief from the judgment pursuant to

Rule 60(b).    Although the two rules appear similar, they are in

fact quite distinct.”    Robinson v. Wix Filtration Corp, LLC, 599

F.3d 403, 411 (4th Cir. 2010).    “A Rule 59(e) motion may only be


     1
       A motion to alter or amend a judgment pursuant to Federal
Rule of Civil Procedure 59(e) “must be filed no later than 28
days after the entry of the judgment.” Plaintiff’s filing is
postmarked December 7, 2018, which would fall within the 28-day
window.
granted in three situations: `(1) to accommodate an intervening

change in controlling law; (2) to account for new evidence not

available at trial; or (3) to correct a clear error of law or

prevent manifest injustice.’”   Mayfield v. National Ass’n for

Stock Car Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012)

(quoting Zinkand v. Brown, 478 F.3d 634, 637 (4th Cir. 2007)).

“It is an extraordinary remedy that should be applied sparingly.”

Id.

      Rule 60(b) of the Federal Rules of Civil procedure provides

in pertinent part:

      On motion and just terms, the court may relieve a party
      . . . from a final judgment, order, or proceeding for
      the following reasons: (1) mistake, inadvertence,
      surprise, or excusable neglect; (2) newly discovered
      evidence that, with reasonable diligence, could not
      have been discovered in time to move for a new trial
      under Rule 59(b); (3) fraud (whether previously called
      intrinsic or extrinsic), misrepresentation, or
      misconduct by an opposing party; (4) the judgment is
      void; (5) the judgment has been satisfied, released, or
      discharged; it is based upon an earlier judgment that
      has been reversed or vacated; or applying it
      prospectively is no longer equitable; or (6) any other
      reason that justifies relief.

Relief from final judgment under Rule 60(b) is an extraordinary

remedy that “is only to be invoked upon a showing of exceptional

circumstances.”   Pressley Ridge Schools v. Lawton, 180 F.R.D.

306, 308 (S.D.W. Va. 1998).   Dispositions of Rule 60(b) motions

are reviewed for abuse of discretion.   See id.

      Plaintiff seeks to reopen the time for filing objections

arguing that “during the period to object he was transferred

                                 2
between prison[s] and lacked accessed [sic] to a library or

material need[ed] to object.”   ECF No. 20 at p.1.           However, when

the Proposed Findings and Recommendation was filed, the BOP

Inmate Locator indicated that plaintiff was incarcerated at FCI

Gilmer where he remains incarcerated today.          See ECF No. 20 at

p.3.

       Under these circumstances, the court cannot conclude that

Rule 59(e) relief is necessary to prevent manifest injustice.2

Nor can the court conclude that plaintiff has demonstrated the

type of excusable neglect that would entitle him to relief under

Federal Rule of Civil Procedure 60(b)(1).         Finally, plaintiff has

not shown that he is entitled to relief under Rule 60(b)(6).3

For all these reasons, plaintiff’s     motion is DENIED.4

       The Clerk is directed to send copies of this Memorandum

Opinion and Order to counsel of record and unrepresented parties.

       IT IS SO ORDERED this 11th day of December, 2018.

                                      ENTER:


                                      David A. Faber
                                      Senior United States District Judge


       Plaintiff does not argue that there has been an
       2

intervening change of controlling law, that new evidence has
become available, or that clear error has occurred.

       The other grounds for relief under Rule 60(b) clearly do
       3

not apply.

       If plaintiff wishes to appeal this Memorandum Opinion and
       4

Order, he will need to file a notice of appeal.

                                  3
